Name: Commission Regulation (EC) No 2660/98 of 10 December 1998 amending Regulation (EC) No 2555/98 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: health;  monetary economics;  processed agricultural produce;  cooperation policy;  trade policy;  America
 Date Published: nan

 EN Official Journal of the European Communities11. 12. 98 L 336/7 COMMISSION REGULATION (EC) No 2660/98 of 10 December 1998 amending Regulation (EC) No 2555/98 on the supply of milk products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas Commission Regulation (EC) No 2555/98 (2) issued an invitation to tender for the supply, as food aid, of milk products; whereas some of the conditions speci- fied in the Annex to that Regulation should be altered; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (3) provides that, as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2555/98 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 320, 28. 11. 1998, p. 17. (3) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities 11. 12. 98L 336/8 ANNEX ANNEX LOT A 1. Action No: 1524/95 2. Beneficiary (2): Peru 3. Beneficiarys representative: Programa Nacional de Asistencia Alimentaria (PRONAA), av. Argentina 3017, El Callao, (Fax: (51-14) 426 54 10) 4. Country of destination: Peru 5. Product to be mobilised: vitaminised skimmed-milk powder 6. Total quantity (tonnes net): 500 7. Number of lots: one 8. Characteristics and quality of the product (3) (5): see OJ C 114, 29.4.1991, p. 1 (I.B(1)) 9. Packaging: see OJ C 267, 13.9.1996, p. 1 (6.3, A and B(2)) 10. Labelling or marking (6): see OJ C 114, 29.4.1991, p. 1 (I.B(3))  Language to be used for the markings: Spanish  Supplementary markings: DistribuciÃ ³n gratuita' and Fecha de caducicad: . . .' 11. Method of mobilisation of the product: the Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Specified delivery stage: free at destination (7) (8) 13. Alternative delivery stage: free at port of shipment 14. (a) Port of shipment:  (b) Loading address:  15. Port of landing:  16. Place of destination: PRONAA warehouse (see point 3)  port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 14.3.1999  second deadline: 28.3.1999 18. Period or deadline of supply at the alternative stage:  first deadline: 1  14.2.1999  second deadline: 15  28.2.1999 19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 5.1.1999  second deadline: 18.1.1999 20. Amount of tendering guarantee: EUR 20 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/ Wetstraat 200, B-1049 Bruxelles/Brussel telex: 25670 AGREC B; fax: (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund (4): refund applicable on 25.11.1998, fixed by Commission Regulation (EC) No 2438/98 (OJ L 303, 13.11.1998, p. 12) EN Official Journal of the European Communities11. 12. 98 L 336/9 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32 2) 295 14 65). Torben Vestergaard (tel. (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 22 of this Annex. The suppliers attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax: (32 2) 296 20 05). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following documents:  health certificate issued by an official entity stating that the product was processed under excellent sanitary conditions which are supervised by qualified technical personnel. The certificate must state the temperature and duration of the pasteurisation, the temperature and duration in the spray-drying-tower and the expiry date for consumption,  veterinary certificate issued by an official entity stating that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. (6) Notwithstanding OJ C 114, point I.A(3)(c) is replaced by the following: the words European Community '. (7) In addition to the provisions of Article 14(3) of Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quarterly lists of detained vessels as published by the Paris-Memor- andum of Understanding on Port State Control (Council Directive 95/21/EC (OJ L 157, 7.7.1995, p. 1)). (8) The supplier shall bear the ENAPU' costs in the port of landing.'